Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00748-CV

                                         IN RE Eukesha MAYE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 18, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 23, 2019, relator filed a petition for writ of mandamus. Relator also filed a

motion for stay of the underlying proceedings pending final resolution of the petition for writ of

mandamus, which this court granted on October 24, 2019. The real party in interest filed a

response, to which relator replied. After considering the petition, response, reply, and record, this

court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a). The stay imposed on October 24, 2019 is lifted.

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 2006-CI-04682, styled In the Interest of C.K.W. and C.K.W., Children,
pending in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.